Citation Nr: 0841252	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  00-09 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from June 1965 to April 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.

In October 2001, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.  In a November 2003 decision, the Board remanded the 
case for further evidentiary development.  The requested 
development has been completed.  The case has now been 
returned to the Board for further appellate action.  


FINDING OF FACT

The veteran's currently diagnosed low back disorder is not 
etiologically related to injuries he sustained to the coccyx 
during his military service. 


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service, and its incurrence or aggravation during 
active service may not be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in a letter dated in June 2007, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran and 
the types of evidence that will be obtained by VA.  The 
letter advised the veteran how disability evaluations and 
effective dates are assigned, and the type evidence which 
impacts those determinations.  The claim was last 
readjudicated in August 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post-service treatment 
records, a VA fee-basis examination report, and records from 
the Social Security Administration (SSA) pertaining to an 
award of disability benefits.

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2008).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

The veteran contends that he is entitled to service 
connection for a low back disorder.  After careful 
consideration of all procurable and assembled data, the Board 
finds that service connection for this disability is not 
warranted.

The service treatment records include a July 1965 injury 
report that noted that the veteran sustained a contusion to 
the coccygeal area from a slip and fall on the deck of a 
ship.  An x-ray of the area was negative.  He was instructed 
to take a sitz bath and aspirin, and he was discharged to 
duty.  A September 1965 record showed the veteran complained 
of tenderness over the coccyx.  He maintained that he 
strained this area while "lifting."  The service examiner 
noted an impression of possible re-injury of the coccyx, 
adding that he did not know how the injury occurred.  The 
veteran was prescribed medication and light duty was 
recommended for 24 hours.  No further complaints referable to 
the coccyx are documented in the treatment records.  The 
veteran was ultimately discharged from service by reason of 
another physical disability.    

After service, the veteran underwent an examination for 
housebound status or permanent need for regular aid and 
attendance in September 1980 in connection with another 
claim.  On examination of his spine, it was noted that he had 
no restrictions and that his spine was within normal limits.  

VA treatment records dated from October 1977 to August 2008 
first note complaints of low back pain on August 26, 1994.  
The veteran presented in the clinic with complaints of low 
back pain since he changed a tire the prior day.  He was 
having difficulty walking.  X-rays revealed mild degenerative 
changes with diffuse osteopenia and slight decreased height 
at the L3-L4 level.  The examiner noted an assessment of 
acute lumbar muscle strain.  An October 1994 VA consultation 
report showed the veteran reported that he had had back pain 
for the past three to four years.  He explained that his job 
was a caretaker for an individual, which involved moderate 
lifting several times a day.  Thereafter, most VA treatment 
records and records from the SSA show the veteran complained 
that he had experienced chronic low back pain since the 
August 1994 injury.  A few records show the veteran reported 
that the onset of the pain occurred in service or sometime 
thereafter but intensified after the August 1994 injury.  

An August 1999 VA record of a letter prepared by Dr. C.A. 
showed he reported that the veteran provided him with a copy 
of the service treatment records dated in July 1965 and 
September 1965 discussed above.  Dr. C.A. noted that the 
veteran desired to advance the argument that his current back 
pain arose from the injury/re-injury sustained in service.  
Dr. C.A. then noted that a review of medical records prior to 
the July 1965 incident should show no evidence of back pain, 
and a review of subsequent medical records subsequent to the 
initial injury should show a consistent pattern of 
evaluations of back pain for the trail of evidence to sustain 
a diagnosis of back pain as a result of injury in service.  
Dr. C.A. concluded that the September 1965 incident did 
suggest a re-injury.

At the October 2001 Board hearing, in response to the 
question of whether he had seen a doctor about his low back 
pain between the time of his discharge from service and the 
August 1994 incident, the veteran testified that he did not 
know about veterans' benefits at the time.  He further 
testified that he had had back pain since service, which he 
initially treated with over-the-counter medications.  

The veteran underwent a VA fee-basis examination in July 
2007.  The examiner indicated that he reviewed the claims 
file, including a magnetic resonance imaging (MRI) scan and 
lumbar x-rays performed at the Fort Harrison VA Medical 
Center.  The examiner reported that the lumbar spine x-rays 
revealed significant osteoporosis and Grade I 
spondylolisthesis at L5-S1, and the MRI revealed degenerative 
disc disease at all levels, consisting of disc bulging, most 
pronounced at L3-4.  The examiner noted an impression of 
lumbar degenerative disc disease and Grade I 
spondylolisthesis at L5-S1.  

The examiner commented that the condition of widespread 
lumbar degenerative disc disease was common.  There were 
genetic and environmental factors that contributed to the 
condition.  The examiner explained that environmental factors 
could include specific occupations associated with repetitive 
trauma over time, and tobacco usage.  The examiner maintained 
that widespread lumbar degenerative disc disease generally 
was not related to a specific injury.  The examiner further 
explained that spondylolisthesis could occur either on a 
developmental basis or as a result of degenerative disc 
disease, and it was rare but it could also occur with a 
specific injury.   The examiner noted that when it occurred 
as a result of a specific injury, it also involved a fracture 
of the pars interarticularis.  The examiner added that the 
pain experienced with this type of injury was significant and 
generally disabling for a period of time.  The examiner 
therefore concluded that it was his opinion that the 
veteran's lumbar degenerative disc disease and 
spondylolisthesis were less likely as not caused by, or a 
result of, the injuries sustained in July and September of 
1965.  

Based on a review of the claims file and examination of the 
veteran, the July 2007 examiner has concluded that it is less 
likely that the veteran's current low back disorder is 
etiologically related to the in-service injuries.  There are 
no clinical findings noted in VA treatment records added to 
the claims file since this examination that would indicate or 
suggest any change in this assessment.  The examiner's 
opinion is supported by a rationale and the medical evidence 
of record.  Indeed, service treatment records show the 
injuries the veteran sustained in service were not the result 
of "repetitive trauma over time" and x-rays at that time 
(and since that time) show the veteran did not sustain a 
fracture of the pars interarticularis or require a 
significant period of time for recovery after the in-service 
injuries.  

There is no contrary competent medical opinion showing that 
there is a causal link between the claimed low back disorder 
and the veteran's military service.  The veteran has offered 
the August 1999 VA record of a letter prepared by Dr. C.A. in 
support of his claim.  Dr. C.A.'s opinion, however, is 
conditioned on medical records showing "a consistent pattern 
of evaluations of back pain" after the initial in-service 
injury for any conclusion to be drawn that the veteran's 
current back pain is related to the incidents of his service.  
While the veteran contends that he suffered from chronic low 
back pain since the in-service injuries, no further 
complaints referable to the coccyx are documented in the 
service treatment records after the second injury.  There is 
also no medical evidence of record dated from 1966 to 1976 
and VA treatment records dated from 1977 to 1994 show no such 
complaints or complaints of low back pain during the course 
of medical treatment the veteran received for several other 
disorders.  Consequently, "a consistent pattern of 
evaluations of back pain" is not shown during this period.  
The Board recognizes that there need only be a continuity of 
symptomatology as opposed to a continuity of treatment for 
the establishment of service connection for a claimed 
disability.  See Savage v. Gober, 10 Vet. App. 488, 496 
(1997) ("[S]ymptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology.").  The lack of a 
consistent pattern of evaluations of back pain despite the 
veteran having plenty of opportunities to receive such 
medical attention, however, weighs heavily against a finding 
that a continuity of symptomatology is shown or indicated 
during this period.  Chronic complaints and treatment for low 
back pain are not shown until after the August 1994 injury.  
Thus, Dr. C.A.'s opinion does not constitute medical evidence 
of a causal relationship between the veteran's current low 
back disorder and the in-service injuries.  

In essence, the evidence of a relationship between the 
veteran's current low back disorder and his military service 
is limited to the veteran's own statements.  This is not 
competent evidence of a nexus between the claimed disability 
and the veteran's service since laypersons, such as the 
veteran, are not qualified to render a medical diagnosis or 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  For these 
reasons, the Board finds that service connection for a low 
back disorder is not warranted.   

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a low back disorder is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


